Citation Nr: 0412898	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with arthritis and degenerative disc disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for internal 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

A videoconference hearing was held before the undersigned 
Veterans Law Judge in November 2001.  These claims were 
remanded by the Board for further development in April 2002.  
The case has now been returned for further appellate 
consideration. 

The issues in appellate status are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In conjunction with an April 2002 Board remand, VA 
examinations concerning the veteran's hemorrhoids and low 
back disorder were conducted in July and September 2002, 
respectively.  Subsequent to July 2002 private medical 
records, dated from 1967 to 1997 which include treatment for 
the veteran's hemorrhoids were received.  The VA examiner did 
not have the opportunity to review these records.  

Subsequent to the September 2002 examination, the rating 
criteria for the low back, including disc disease was revised 
effective in September 2002 and September 2003.  In view of 
the revised rating criteria the Board finds that a current 
examination is warranted. 

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his hemorrhoids subsequent to September 
2002 and his low back disorder subsequent 
to September 2002.  After securing any 
necessary release required, the RO should 
obtain all identified records.  The RO 
should then ensure that all relevant 
records of contemporary VA treatment or 
clinical evaluation are associated with 
the veteran's claims file.  

3.  The RO should then schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
his lumbar spine disability.  The claims 
folder must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  In addition to an 
electromyogram and nerve conduction 
studies, any other tests deemed necessary 
should be conducted.  

The examination should include range of 
motion studies of the lumbosacral spine.  
The examiner should identify and assess 
any objective evidence of pain.  The 
examiner should indicate whether the 
veteran has ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups. The examiner should 
comment on the frequency and duration of 
any associated incapacitating episodes 
resulting from this disorder during the 
past 12 months.  

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is moderate, moderately severe, or 
severe.  The examiner is also requested 
to render an opinion as to whether the 
intervertebral disc syndrome results in 
moderate, severe, or pronounced 
impairment.  A complete rational for any 
opinion expressed should be included inn 
the report.

4.  The RO is requested to forward the 
veteran's claims folder to the physician 
who conducted the July 2002 VA 
examination of the veteran's hemorrhoids 
(if unavailable to another VA physician).  
Request the examiner to again review the 
evidence in the claims folder, to include 
the actual treatment records from Dr. R. 
S. covering the period from1967 to 1997, 
which encompass December 1975.  In an 
addendum request the examiner to render 
an opinion as to whether it is as likely 
as not that the preservice hemorrhoid 
underwent a chronic increase in severity 
beyond natural progression during 
service.  A complete rational for any 
opinion expressed should be included in 
the report.

5.  Thereafter, the RO the RO should re-
adjudicate the claims.  If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



